PER CURIAM:
Thomas Lee Jackson appeals the district court’s orders denying his motion for reduction of sentence under 18 U.S.C. § 3582(c)(2) (2000) and subsequent motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Jackson, No. 1:92-cr-00214-CMH (E.D.Va. filed Dec. 12, 2006 & entered Dec. 13, 2006; filed Jan. 3, 2007 & entered Jan. 5, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.